DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This Office Action has been issued in response to amendment filed on 02/09/2022. Claim 1-2 and 5-9 have been amended and claim 1-9 remain pending.
The Applicant has amended the claims to remove the “units” and introduces a processor which executes the features recited therein. Applicant emends the “operating state data storage unit” recited in claim 9 to the “storage device.” Examiner agrees with applicant that the amended claims do not invoke 35 U.S.C. 112(f). Examiner agrees with applicant that the 35 U.S.C. 112(a) rejection, in view of the amended claims, is not necessary. Examiner agrees with applicant that the 35 U.S.C. 112(b) rejection, in view of the amended claims, is not necessary.
Regarding the rejection under 35 U.S.C. § 101, applicant has amended claim 1 to recite that the processor calculates a compensation value to adjust an axis stroke of a machine tool, and applicant asserts that the amended claim represents a practical application, however, examiner respectfully disagrees. “Adjusting an axis stroke of a machine tool” is merely an intended use and does not integrate the abstract idea into a practical application. See further reasoning in the Office Action below. 
Applicant’s arguments, regarding the 35 U.S.C. § 103, with respect to the rejection(s) of claim(s) 1, stating that the prior art presented in the non-final Office Action does not teach the limitation “generate a target axis index of an axis combination as a target of implementation of thermal displacement compensation from control axis information data in which a control axis is recognizable, and find a compensation model index of a compensation model matching the generated target axis index to select a corresponding compensation model” have been carefully and fully considered but are moot in view of the new ground of rejection as necessitated by the amendment, and the applicant appears to be arguing limitations that are not yet included in the claims as presented. In view of the amended claims, a new ground(s) of rejection is made in view of newly found prior art references Azuma (JP 5985124 B1) and Risberg (US 20170006394 A1), see Office Action below for further reasoning. Kim (CN 109070295) teaches the concept of setting an axis combination as a target of implementation of thermal displacement compensation from control axis information data in which a control axis is recognizable; Azuma (JP 5985124 B1) teaches the concept of generating a target axis index; and Risberg (US 20170006394 A1) teaches the concept of find a compensation model index of a compensation model matching the generated target axis index to select a corresponding compensation model. 
Accordingly, this action has been made FINAL.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 1 recites “generate a target axis index of an axis combination as a target of implementation of thermal displacement compensation from control axis information data in which a control axis is recognizable, and find a compensation model index of a compensation model matching the generated target axis index to select a corresponding compensation model” and "calculate a compensation value from operating state data having correlation with thermal displacement and from the selected compensation model." 
The limitation “generate a target axis index of an axis combination as a target of implementation of thermal displacement compensation from control axis information data in which a control axis is recognizable, and find a compensation model index of a compensation model matching the generated target axis index to select a corresponding compensation model” as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind. This limitation encompasses a user judging and choosing which index of an axis combination to set as the target, finding the index of a compensation model matching the target, and selecting the corresponding compensation model in the mind based on the target that the user chooses. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. The limitation “calculate a compensation value from operating state data having correlation with thermal displacement and from the selected compensation model” as drafted, is a process that, under the broadest reasonable interpretation, cover performance of the limitation as a mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites abstract ideas.
This judicial exception is not integrated into a practical application. In particular, the depending claims recites the additional elements – “to adjust an axis stroke of a machine tool”; and “A numerical controller that outputs a command to a machine tool, wherein the processor: adds the compensation value calculated by the thermal displacement compensation device according to claim 1 to the command, and outputs the compensated command to the machine tool (claim 8)”; and “an operating state data storage device that stores the operating state data indicating an operating state of the machine tool, and supplies the operating state data to the processor (claim 9)”. The limitation “to adjust an axis stroke of a machine tool” is merely an intended use for the claimed invention and would nonetheless represent merely “applying” the abstract idea. The limitation “A numerical controller that outputs a command to a machine tool, wherein the processor: adds the compensation value calculated by the thermal displacement compensation device according to claim 1 to the command, and outputs the compensated command to the machine tool” is an insignificant extra-solution activity of receiving and transmitting data. The limitation “an operating state data storage device that stores the operating state data indicating an operating state of the machine tool, and supplies the operating state data to the processor” is an insignificant extra-solution activity of storing data. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “to adjust an axis stroke of a machine tool” is merely applying it (MPEP 2106.05(f)) and does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The additional element “A numerical controller that outputs a command to a machine tool, wherein the processor: adds the compensation value calculated by the thermal displacement compensation device according to claim 1 to the command, and outputs the compensated command to the machine tool” represents insignificant extra solution activity in the form of transmission of data, as a mere routine activity of receiving and transmitting data over a network. This is a concept that has neem recognized by the courts to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II). Accordingly, the limitation cannot provide an inventive concept. The additional element “an operating state data storage device that stores the operating state data indicating an operating state of the machine tool, and supplies the operating state data to the processor” represents insignificant extra solution activity in the form of data storing, as a mere routine activity of storing and retrieving information in memory. This is a concept that has been recognized by the courts to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II). Accordingly, the limitations cannot provide an inventive concept. The claim is not patent eligible. 

Claim 3 recites “the target axis number is a number calculated from a path number and an axis number and usable for recognizing a corresponding axis” and further expands on the abstract idea of claim 1. Calculating a target axis number is a mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The claim is not patent eligible.

Claim 4 recites “the compensation axis number is a number calculated from a path number and an axis number and usable for recognizing a corresponding axis” and further expands on the abstract idea of claim 1. Calculating a compensation axis number is a mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation, then it falls within the “Mathematical Concepts” grouping of abstract ideas. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (CN 109070295) in view of Azuma (JP 5985124 B1) in view of Risberg (US 20170006394 A1). A copy of the machine translations of Kim and Azuma are provided in the Office Action file wrapper.

Regarding claim 1, Kim teaches A thermal displacement compensation device (thermal displacement compensation parameter automatic conversion apparatus for a machine tool, page 6 paragraph 1) comprising: a processor (processing portion 5a, page 8 paragraph 16), the processor being configured to:  index of an axis combination as a target of implementation of thermal displacement compensation from control axis information data in which a control axis is recognizable (a thermal displacement compensation parameter automatic conversion function setting section that automatically converts thermal displacement compensation parameters X-axis or Y-axis when the reference tool measurement object selection section selects the reference tool measurement object measured by the tool measurement unit as a diameter, page 6 paragraph 2. The target selection unit automatically converts the thermal displacement compensation parameters X-axis or Y-axis and selects a measurement target of the reference tool, page 8 paragraph 9-10), ….. and alculate a compensation value from operating state data having correlation with thermal displacement (The compensation parameter calculation unit calculates a thermal displacement compensation parameter based on a displacement value and a temperature in Z direction or Y direction of the tool tip of the reference tool and the operation state of the machine tool, abstract and page 6 paragraph 3) to adjust an axis stroke of a machine tool (compensate the displacement of the machine tool by adjusting an axis, page 6 paragraph 1).
Kim does not teach generate a target index and find a compensation model index of a compensation model matching the generated target axis index to select
Azuma, in the same field of endeavor, teaches generate a target index (generate target path in which the machine tool 103 operates from to compensate for thermal displacement, page 4 paragraphs 4-5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Kim (directed to the thermal compensation parameter automatic conversion apparatus for a machine tool that automatically converts the displacement compensation parameters and selects a measurement target) to incorporate the teachings of Azuma (directed to generating a target path for thermal displacement compensation) and arrived at a thermal displacement compensation device with a processor being configured to generate a target axis index of an axis combination as a target of implementation and calculate a compensation value to adjust the axis stroke of a machine tool. One of ordinary skill in the art would have been motivated to make such a combination so that the target path can be changed from a preselected and fixed model (Azuma, page 4 paragraph 7).
Azuma does not teach find a compensation model index of a compensation model matching the generated target axis index.
Risberg (US 20170006394 A1) teaches find a compensation model index of a compensation model matching the generated target axis index (an identifier which includes numerical indication of the type of content within the pre-validated audio stream, paragraphs [0081]. Based on the type of content of the dataset associated with the identifier, one or more aspects of the controller is updated appropriately by accepting one or more updates such as a lookup table, paragraph [0086] and [0110]. The lookup table, consisting of one or more models, is used for comparing against an associated parameter, model, etc. included in the lookup table 320. The comparison may be used to determine a substantial match between one or more of the models in the lookup table 320 and the present state of the system; and upon determination of the match, the model associated with the matched elements of the lookup table is loaded into the controller, paragraphs [0177]-[0178]. Examiner notes that Risberg is the same field of endeavor, paragraph [0207] shows compensate for model variations due to aging, thermal changes or the like. Risberg teaches this limitation by showing the concept of an identifier for a target outcome used to find a matching model in the lookup table, and thereafter the matched model in the lookup table is selected and loaded into the controller).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Kim and Azuma to incorporate the teachings of Risberg (directed to identifier for a target outcome used to find a matching model in the lookup table, and thereafter the matched model in the lookup table is selected and loaded into the controller) and arrived at a thermal displacement compensation device with a processor being configured to: generate a target axis index of an axis combination as a target of implementation, calculate a compensation value, and find a compensation model index of a compensation model matching the generated target axis index to adjust the axis stroke of a machine tool. One of ordinary skill in the art would have been motivated to make such a combination because such a configuration may be advantageous for better utilizing the available data to generate a robust model fit (Risberg, paragraph [0186]).

	Regarding claim 2, the combination of Kim, Azuma, and Risberg teaches The thermal displacement compensation device according to claim 1 (Kim teaches thermal displacement compensation parameter automatic conversion apparatus for a machine tool, page 6 paragraph 1), wherein the processor (Kim teaches processing portion 5a, page 8 paragraph 16): stores a set of a compensation model and the compensation model index indicating an axis combination intended for compensation (Kim teaches a thermal displacement compensation data storage unit that stores data for compensating thermal displacement axis which includes the length and diameter of the reference tool, page 8 paragraph 1-2. Risberg teaches storing model and parameters in lookup table associated with identifier, paragraph [0081], [0136], and [0180]); (Risberg teaches the lookup table, consisting of one or more models, is used for comparing against an associated parameter, model, etc. included in the lookup table 320; the comparison may be used to determine a substantial match between one or more of the models in the lookup table 320 and the present state of the system, paragraphs [0177]-[0178]); and when it is determined that the target axis index and the compensation model index match each other sets the compensation model corresponding to the matching compensation model index for a path for which the target axis index has been generated (Risberg teaches upon determination of the match, the model associated with the matched elements of the lookup table is loaded into the controller, paragraphs [0177]-[0178]. Kim teaches a thermal displacement compensation parameter automatic conversion function setting section that selects a measurement target of the reference tool, page 6 paragraph 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Kim and Azuma to incorporate the teachings of Risberg (directed to storing model and parameters in lookup table associated with identifier and using the lookup table to compare against a parameter to determine a match) and arrived at a thermal displacement compensation device with a processor being configured to: stores a set of a compensation model and the compensation model index indicating an axis combination intended for compensation and compares the generated target axis index and the compensation model index for a match. One of ordinary skill in the art would have been motivated to make such a combination because such a configuration may be advantageous for better utilizing the available data to generate a robust model fit (Risberg, paragraph [0186]).

Regarding claim 8, the combination of Kim, Azuma, and Risberg teaches a numerical controller (numerical control (page 9 paragraph 25)) that outputs a command to a machine tool, wherein the processor: adds the compensation value calculated by the thermal displacement compensation device according to claim 1 to the command, and outputs the compensated command to the machine tool (Kim teaches the compensation parameter calculating unit accurately compensates the thermal displacement error of the machine tool to improve the processing accuracy, page 9 paragraph 17).

Regarding claim 9, the combination of Kim, Azuma, and Risberg teaches the numerical controller according to claim 8, comprising an operating state data storage device (Kim teaches a numerical controller with a reference tool data storage portion that stores displacement data in Z direction or Y direction of the tool, page 8 paragraph 19) that stores the operating state data indicating an operating state of the machine tool, and supplies the operating state data to the processor (Kim teaches the operating state or the present state of the machine tool is used to calculate the thermal displacement compensation amount, abstract and page 8 paragraph 29).

Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (CN 109070295), Azuma (JP 5985124 B1), Risberg (US 20170006394 A1) and further in view of NPL document Takeshi (Thermal displacement error compensation in temperature domain). A copy the NPL document of Takeshi (Thermal displacement error compensation in temperature domain) is included in the office action as an attachment.

Regarding claim 3, the combination of Kim, Azuma, and Risberg teaches the thermal displacement compensation device according to claim 2 (thermal displacement compensation parameter automatic conversion apparatus for a machine tool, page 6 paragraph 1), wherein (the compensation parameter calculation unit calculates a thermal displacement compensation parameter based on a displacement value and a temperature in Z direction or Y direction of the tool tip of the reference tool and the operation state of the machine tool, abstract and page 6 paragraph 3).
The combination of Kim, Azuma, and Risberg does not teach the target axis index is a vector.
Takeshi teaches the target axis index is a vector (a vector of size N consisting of temperature values at each node in the discretized model over time, page 67 paragraph 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of Kim, Azuma, and Risberg to incorporate the teachings of Takeshi (directed to using a vector consisting of values for each node) and arrived at a thermal displacement compensation device wherein the target axis index is a vector used for recognizing a corresponding axis. One of ordinary skill in the art would have been motivated to make such a combination because vectors can be used to store data with a direction, and the machine tool would be able to move to the target position accordingly. 

Regarding claim 4, the combination of Kim, Azuma, and Risberg teaches the thermal displacement compensation device according to claim 2 (thermal displacement compensation parameter automatic conversion apparatus for a machine tool, page 6 paragraph 1), wherein the (the compensation parameter calculation unit calculates a thermal displacement compensation parameter based on a displacement value and a temperature in Z direction or Y direction of the tool tip of the reference tool and the operation state of the machine tool, abstract and page 6 paragraph 3).
The combination of Kim, Azuma, and Risberg does not teach the compensation model index is a vector.
Takeshi teaches the compensation model index is a vector (a vector of size N consisting of temperature values at each node in the discretized model over time, page 67 paragraph 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of Kim, Azuma, and Risberg to incorporate the teachings of Takeshi (directed to using a vector consisting of values for each node) and arrived at a thermal displacement compensation device wherein the compensation model index is a vector used for recognizing a corresponding axis. One of ordinary skill in the art would have been motivated to make such a combination because vectors can be used to store data with a direction, and the machine tool would be able to move to the target position accordingly based upon the matched compensation model index.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (CN 109070295), Azuma (JP 5985124 B1), Risberg (US 20170006394 A1) and further in view of Takeno (US 20150370242).
Regarding claim 5, the combination of Kim, Azuma, and Risberg teaches the thermal displacement compensation device according to claim 2 (Kim teaches thermal displacement compensation parameter automatic conversion apparatus for a machine tool, page 6 paragraph 1), wherein the processor (Kim teaches if the displacement value of the tool tip of the current reference tool measured by the tool measuring unit 30 in Z direction or Y direction does not coincide with the displacement value in Z direction or Y direction of the tool tip of the reference tool before processing, it can be assumed that the basic thermal displacement compensation amount parameter stored in the basic thermal displacement compensation data storage unit 20 has an error or variation page 8 paragraph 26).
The combination of Kim, Azuma, and Risberg does not teach notifies the absence of a corresponding compensation model.
Takeno teaches notifies the absence of a corresponding compensation model (Correction precision degradation notification unit configured to notify degradation in correction precision when it is determined that the predetermined correction precision is not satisfied, paragraph [0013]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of Kim, Azuma, and Risberg to incorporate the teachings of Takeno (directed to the notifying when the predetermined correction precision is not satisfied) and arrived at a thermal displacement compensation device with a notification unit to notify the absence of a compensation model match. One of ordinary skill in the art would have been motivated to make such a combination so that the system is alerted and can take necessary action when the notification about the absence of a matching model is received.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (CN 109070295), Motohashi (US 20180181875), and Maekawa (US 20180196405) further in view of Mizukado (US 20080005604).

Regarding claim 6, the combination of Kim, Azuma, and Risberg teaches the thermal displacement compensation device according to claim 2 (thermal displacement compensation parameter automatic conversion apparatus for a machine tool, page 6 paragraph 1). 
The combination of Kim, Azuma, and Risberg does not teach wherein the processor detects an occurrence of change in axis combination in any path, and instructs to reset the compensation model when the occurrence of change in axis combination is detected.
Mizukado teaches wherein the processor detects an occurrence of change in axis combination in any path, and instructs to reset the compensation model when the occurrence of change in axis combination is detected (when the machine tool changes orientation, the gyro sensor detects the rotation of the machine tool. The values representing the displacement detection internal data are reset, paragraph [0029]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of Kim, Azuma, and Risberg to incorporate the teachings of Mizukado (directed to detecting the rotation of the machine tool and resetting the internal data) and arrived at a thermal displacement compensation device where the change in axis is detected, and the selected compensation model is reset. One of ordinary skill in the art would have been motivated to make such a combination so that whenever a new target position for the machine tool is required, the system will always try to find a corresponding matching compensation model since the previous model is reset. This will allow for the thermal displacement compensation device to operate with the most recent information regarding the operation state of the machine tool and therefore will be more reliable overall. 

Regarding claim 7, the combination of Kim, Azuma, and Risberg teaches the thermal displacement compensation device according to claim 6 (thermal displacement compensation parameter automatic conversion apparatus for a machine tool, page 6 paragraph 1). 
The combination of Kim, Azuma, and Risberg does not teach wherein the processor generates a target axis again when, the occurrence of change in the axis combination on the basis of the generated control axis information.
Mizukado teaches wherein the processor generates a target axis again when, the occurrence of change in the axis combination on the basis of the generated control axis information (When the machine tool changes orientation, the gyro sensor detects the rotation of the machine tool based on the condition signal that has been previously generated. The values representing the displacement detection internal data is compared and updated, paragraphs [0029] – [0030]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the combination of Kim, Azuma, and Risberg to incorporate the teachings of Mizukado (directed to updating the values when the sensor detects the rotation of the machine tool) and arrived at a thermal displacement compensation device with a numerical controller that stores the operating state data of the machine tool. One of ordinary skill in the art would have been motivated to make such a combination so that the thermal displacement compensation device to operate with the most recent information regarding the operation state of the machine tool and therefore will be more reliable overall.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHURYA RATNAKAR whose telephone number is (571)272-1638. The examiner can normally be reached Monday - Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 5712705935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R./            Examiner, Art Unit 2117                                                                                                                                                                                            
/ROCIO DEL MAR PEREZ-VELEZ/            Supervisory Patent Examiner, Art Unit 2117